DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771295 and 11233678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patents anticipated the claims in the instant application as shown below.

Instant application
Patent 10771295
Patent 11233678
2. An integrated circuit (IC), comprising: a transmitter to transmit a digital sequence via a set of drivers to a receiving device; a transmit equalizer to equalize the digital sequence in association with multiple taps; and a receiver to receive tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the multiple taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap, the tap information configured to satisfy a predefined constraint.
8. A method of operation within a signaling system, the method comprising: receiving a digital sequence with a receiver over a serial link connecting the receiver to a transmit equalizer, the transmit equalizer having a plurality of taps; configuring tap information for at least one of the plurality of taps, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, the configuring ensuring that the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; transmitting, to the transmit equalizer, the tap information; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the transmitted tap information.
8. A method of operation within a signaling system, the method comprising: transmitting a digital sequence with a transmitter over a serial link connecting the transmitter to a receiving device; equalizing the digital sequence with a transmit equalizer in association with a plurality of taps; receiving tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, wherein the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the received tap information.
3. The IC according to claim 2, wherein: the digital sequence comprises a training sequence of symbols.
10. The method according to claim 8, wherein receiving the digital sequence comprises: receiving a training sequence of symbols.
10. The method according to claim 8, wherein transmitting the digital sequence comprises: transmitting a training sequence of symbols.
4. The IC according to claim 3, wherein: the training sequence of symbols is transmitted by the transmitter during an initialization mode of operation.
9. The method according to claim 8, further comprising: entering an initialization mode of operation; and performing the receiving, configuring and transmitting during the initialization mode of operation.
9. The method according to claim 8, further comprising: entering an initialization mode of operation; and performing the transmitting, equalizing and receiving during the initialization mode of operation.
5. The IC according to claim 2, wherein: the tap information represents a change to at least one of the multiple taps.	
11. The method according to claim 8, wherein: the tap information represents a change to at least one of the plurality of taps.
11. The method according to claim 8, wherein: the tap information represents a change to at least one of the plurality of taps.
6. The IC according to claim 2, wherein: each driver strength value includes a sign and magnitude value.
8. A method of operation within a signaling system, the method comprising: receiving a digital sequence with a receiver over a serial link connecting the receiver to a transmit equalizer, the transmit equalizer having a plurality of taps; configuring tap information for at least one of the plurality of taps, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, the configuring ensuring that the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; transmitting, to the transmit equalizer, the tap information; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the transmitted tap information.
8. A method of operation within a signaling system, the method comprising: transmitting a digital sequence with a transmitter over a serial link connecting the transmitter to a receiving device; equalizing the digital sequence with a transmit equalizer in association with a plurality of taps; receiving tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, wherein the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the received tap information.
7. The IC according to claim 2, wherein: the multiple taps include a main tap, a pre-cursor tap, and a post-cursor tap.
13. The method according to claim 8, wherein: the plurality of taps include a main tap, a pre-cursor tap, and a post-cursor tap.
13. The method according to claim 8, wherein: the plurality of taps includes a main tap, a pre-cursor tap, and a post-cursor tap.
8. The IC according to claim 7, wherein: the tap information is further configured based on a bit error rate (BER) value.
14. The method according to claim 13, wherein the configuring further comprises: determining a bit error rate (BER) associated with the received digital sequence; and configuring the tap information based on the BER.
14. The method according to claim 13, wherein: the received tap information is based on a bit error rate (BER) associated with the transmitted digital sequence.
9. A method of operation within a signaling system, the method comprising: transmitting a digital sequence with a transmitter to a receiving device; equalizing the digital sequence with a transmit equalizer in association with multiple taps; receiving tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the multiple taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap, wherein the tap information of the at least one tap weight associated with the at least one of the multiple taps satisfies a predefined constraint; and wherein a tap weight associated with the at least one of the multiple taps is updated responsive to the received tap information.
8. A method of operation within a signaling system, the method comprising: receiving a digital sequence with a receiver over a serial link connecting the receiver to a transmit equalizer, the transmit equalizer having a plurality of taps; configuring tap information for at least one of the plurality of taps, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, the configuring ensuring that the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; transmitting, to the transmit equalizer, the tap information; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the transmitted tap information.
8. A method of operation within a signaling system, the method comprising: transmitting a digital sequence with a transmitter over a serial link connecting the transmitter to a receiving device; equalizing the digital sequence with a transmit equalizer in association with a plurality of taps; receiving tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, wherein the magnitudes of the tap weights associated with the plurality of taps satisfy a predefined constraint; and wherein a tap weight associated with the at least one of the plurality of taps is updated responsive to the received tap information.
10. The method according to claim 9, further comprising: entering an initialization mode of operation; and performing the transmitting, equalizing and receiving during the initialization mode of operation.
9. The method according to claim 8, further comprising: entering an initialization mode of operation; and performing the receiving, configuring and transmitting during the initialization mode of operation.
9. The method according to claim 8, further comprising: entering an initialization mode of operation; and performing the transmitting, equalizing and receiving during the initialization mode of operation.
11. The method according to claim 9, wherein transmitting the digital sequence comprises: transmitting a training sequence of symbols.
10. The method according to claim 8, wherein receiving the digital sequence comprises: receiving a training sequence of symbols.
10. The method according to claim 8, wherein transmitting the digital sequence comprises: transmitting a training sequence of symbols.
12. The method according to claim 9, wherein: the tap information represents a change to at least one of the multiple taps.
11. The method according to claim 8, wherein: the tap information represents a change to at least one of the plurality of taps.
11. The method according to claim 8, wherein: the tap information represents a change to at least one of the plurality of taps.
13. The method according to claim 9, wherein: the tap information represents a tap weight value for substitution for at least one of the multiple taps.
12. The method according to claim 8, wherein: the tap information represents a tap weight value for substitution for at least one of the plurality of taps.
12. The method according to claim 8, wherein: the tap information represents a tap weight value for substitution for at least one of the plurality of taps.
14. The method according to claim 9, wherein: the multiple taps includes a main tap, a pre-cursor tap, and a post-cursor tap.
13. The method according to claim 8, wherein: the plurality of taps include a main tap, a pre-cursor tap, and a post-cursor tap.
13. The method according to claim 8, wherein: the plurality of taps includes a main tap, a pre-cursor tap, and a post-cursor tap.
15. The method according to claim 14, wherein: the received tap information is based on a bit error rate (BER) associated with the transmitted digital sequence.
14. The method according to claim 13, wherein the configuring further comprises: determining a bit error rate (BER) associated with the received digital sequence; and configuring the tap information based on the BER.
14. The method according to claim 13, wherein: the received tap information is based on a bit error rate (BER) associated with the transmitted digital sequence.
16. An integrated circuit (IC) chip, comprising: driver circuitry to transmit a training sequence of symbols to a receiving device during an initialization mode; an equalizer circuit to equalize the transmitted training sequence of symbols with at least one of multiple taps; and a receiver circuit to receive tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the multiple taps of the equalizer circuit, each tap weight comprising a driver strength value for a given tap, the tap information for the at least one tap configured to satisfy a predefined constraint.
15. An integrated circuit (IC) chip, comprising: a receiver to receive a training sequence of symbols during an initialization mode over a serial link connecting the receiver to a transmit equalizer, the transmit equalizer having at least one tap; and tap generation circuitry to generate tap information, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap including a sign and magnitude value, the tap information for the at least one tap configured to ensure that the magnitudes of the tap weights associated with the plurality of taps of the transmit equalizer satisfy a predefined constraint; and a transmitter to transmit the tap information to the transmit equalizer.
15. An integrated circuit (IC) chip, comprising: driver circuitry to transmit a training sequence of symbols during an initialization mode over a serial link connecting the driver circuitry to a receiving device; an equalizer circuit to equalize the transmitted training sequence of symbols with at least one of a plurality of taps; and a receiver circuit to receive tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the equalizer circuit, each tap weight comprising a driver strength value for a given tap and including a sign and magnitude value, the tap information for the at least one tap configured to ensure that the magnitudes of the tap weights associated with the plurality of taps of the equalizer circuit satisfy a predefined constraint.
17. The IC chip according to claim 16, wherein: the tap information represents a change to at least one of the multiple taps.
16. The IC chip according to claim 15, wherein: the tap information represents a change to at least one of the plurality of taps.
16. The IC chip according to claim 15, wherein: the tap information represents a change to at least one of the plurality of taps.
18. The IC chip according to claim 16, wherein: the tap information represents a tap weight value for substitution for at least one of the multiple taps.
17. The IC chip according to claim 15, wherein: the tap information represents a tap weight value for substitution for at least one of the plurality of taps.
17. The IC chip according to claim 15, wherein: the tap information represents a tap weight value for substitution for at least one of the plurality of taps.
19. The IC chip according to claim 16, wherein: the multiple taps include a main tap, a pre-cursor tap, and a post-cursor tap.
18. The IC chip according to claim 15, wherein: the plurality of taps include a main tap, a pre-cursor tap, and a post-cursor tap.
18. The IC chip according to claim 15, wherein: the plurality of taps includes a main tap, a pre-cursor tap, and a post-cursor tap.
20. The IC chip according to claim 16, wherein: the tap information is further configured based on an error value.
19. The IC chip according to claim 15, wherein: the tap information is further configured based on an error value.
19. The IC chip according to claim 15, wherein: the tap information is further configured based on an error value.
21. The IC chip according to claim 20, wherein: the error value comprises a bit error rate (BER) associated with the transmitted training sequence of symbols.
20. The IC chip according to claim 19, wherein: the error value comprises a bit error rate (BER).
20. The IC chip according to claim 19, wherein: the error value comprises a bit error rate (BER) associated with the transmitted training sequence of symbols.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631